Case 1:20-cv-23226-KMW Document 7 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-cv-23226-KMW

  RANDY RAYSHON WHITEHEAD,

           Plaintiff,

  vs.

  UNITED STATE OF AMERICA,

           Defendant.
                               /

                                            ORDER

           THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 5) (“Report”) regarding Plaintiff Randy R. Whitehead’s motion

  for writ of error coram nobis (DE 1). The Report recommends that Plaintiff’s motion be

  dismissed without prejudice as improperly filed. Plaintiff filed objections to the Report. (DE

  6). Upon an independent review of the Report, the record, and applicable case law, it is

  ORDERED AND ADJUDGED that:

        1. The conclusions in the Report (DE 5) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s motion (DE 1) is DISMISSED WITHOUT PREJDUICE.

        3. All pending motions are DENIED AS MOOT.

        4. The Clerk is directed to CLOSE this case.

           DONE AND ORDERED in Chambers in Miami, Florida, this 29th day of

  September, 2020.
Case 1:20-cv-23226-KMW Document 7 Entered on FLSD Docket 09/29/2020 Page 2 of 2



  CC:

  Randy Rayshon Whitehead
  18901-104
  Pensacola FPC
  Federal Prison Camp
  Inmate Mail/Parcels
  Post Office Box 3949
  Pensacola, FL 32516




                                      2
